TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 29, 2014



                                      NO. 03-12-00841-CV


                                     NHSL, Inc., Appellant

                                                 v.

         Darque Tan, LLC; Segler Enterprises, Ltd.; and Robbie Segler, Appellees




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order denying NHSL, Inc.'s special appearance signed by the trial

court on December 11, 2012. The parties have filed an agreed motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. Each party shall pay the costs of appeal

incurred by that party, both in this Court and the court below.